Exhibit 10.14

PURCHASE AND SALE AGREEMENT

for

3411 N. Perris Boulevard and 100 W. Sinclair Street

Perris, California


--------------------------------------------------------------------------------


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 27th day of December, 2006, by and between NATIONAL RV HOLDINGS, INC., a
Delaware corporation (“Seller”), and FIRST INDUSTRIAL ACQUISITIONS, INC., a
Maryland corporation (“Buyer”).


1.             SALE.  SELLER AGREES TO SELL AND CONVEY TO BUYER, AND BUYER
AGREES TO PURCHASE FROM SELLER, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, THE PROPERTY (AS HEREINAFTER DEFINED), INCLUDING THOSE CERTAIN FIVE
(5) BUILDINGS COMMONLY KNOWN AS 3411 N. PERRIS BOULEVARD AND 100 W. SINCLAIR
STREET, PERRIS, CALIFORNIA, CONTAINING APPROXIMATELY 595,940 SQUARE FEET
(COLLECTIVELY, THE “BUILDINGS”).  FOR PURPOSES OF THIS AGREEMENT, THE TERM,
“PROPERTY” SHALL MEAN COLLECTIVELY:


1.1.         LAND.  THOSE PARCELS OF LAND DESCRIBED IN EXHIBIT A ATTACHED HERETO
(COLLECTIVELY, THE “LAND”), TOGETHER WITH ALL RIGHTS, EASEMENTS AND INTERESTS
APPURTENANT THERETO, INCLUDING, BUT NOT LIMITED TO, ANY STREETS OR OTHER PUBLIC
WAYS ADJACENT TO THE LAND AND ANY WATER OR MINERAL RIGHTS OWNED BY, OR LEASED
TO, SELLER.


1.2.         IMPROVEMENTS.  ALL IMPROVEMENTS LOCATED ON THE LAND, INCLUDING, BUT
NOT LIMITED TO, THE BUILDINGS, AND ALL OTHER STRUCTURES, SYSTEMS, AND UTILITIES
ASSOCIATED WITH, AND UTILIZED BY SELLER IN, THE OWNERSHIP AND OPERATION OF THE
BUILDINGS (ALL SUCH IMPROVEMENTS BEING COLLECTIVELY REFERRED TO AS THE
“IMPROVEMENTS”).


1.3.         INTANGIBLE PROPERTY.  ALL, IF ANY, (I) TRADEMARKS, TRADENAMES,
DEVELOPMENT RIGHTS AND ENTITLEMENTS AND OTHER INTANGIBLE PROPERTY ASSOCIATED
WITH THE LAND OR IMPROVEMENTS, OWNED BY SELLER AND USED IN CONNECTION WITH THE
FOREGOING; (II) GUARANTIES AND WARRANTIES ISSUED TO SELLER AND WITH RESPECT TO
THE IMPROVEMENTS; AND (III) ANY REPORTS, STUDIES, SURVEYS AND OTHER COMPARABLE
ANALYSIS, DEPICTIONS OR EXAMINATIONS OF THE LAND AND/OR THE IMPROVEMENTS
(COLLECTIVELY, THE “INTANGIBLES”).


1.4.         CONTRACTS.  THOSE CERTAIN OPERATING CONTRACTS, SERVICE CONTRACTS,
MANAGEMENT AGREEMENTS AND OTHER COMPARABLE AGREEMENTS DESCRIBED ON EXHIBIT B
ATTACHED HERETO (THE “CONTRACTS”) THAT BUYER EXPRESSLY ELECT TO ASSUME PURSUANT
TO SECTION 8.2 HEREOF.


2.             PURCHASE PRICE.


2.1.         PURCHASE PRICE.  THE TOTAL PURCHASE PRICE TO BE PAID TO SELLER BY
BUYER FOR THE PROPERTY SHALL BE THIRTY-ONE MILLION SEVEN HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($31,750,000.00) (THE “PURCHASE PRICE”).  PROVIDED THAT ALL
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS TO CLOSE AS SET FORTH IN THIS
AGREEMENT (“CONDITIONS PRECEDENT”) HAVE BEEN SATISFIED AND FULFILLED, OR WAIVED
IN WRITING BY BUYER, THE PURCHASE PRICE SHALL BE PAID TO SELLER AT CLOSING, PLUS
OR MINUS PRORATIONS AND OTHER ADJUSTMENTS HEREUNDER, BY FEDERAL WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS.


2.2.         EARNEST MONEY.  NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE
COMPLETE EXECUTION AND DELIVERY OF THIS AGREEMENT (THE DATE UPON WHICH THIS
AGREEMENT HAS BEEN FULLY EXECUTED AND DELIVERED TO BOTH PARTIES, THE “EFFECTIVE
DATE”), BUYER SHALL DEPOSIT THE SUM OF $250,000.00 AS ITS INITIAL EARNEST MONEY
DEPOSIT (THE “INITIAL EARNEST MONEY”) IN AN ESCROW (THE “ESCROW”) WITH FIRST
AMERICAN TITLE INSURANCE COMPANY (“ESCROW HOLDER”).  NO LATER THAN

2


--------------------------------------------------------------------------------



TWO (2) BUSINESS DAYS AFTER THE REVIEW PERIOD EXPIRATION DATE (AS HEREINAFTER
DEFINED), BUYER SHALL DEPOSIT THE SUM OF $750,000.00 IN ESCROW WITH THE ESCROW
HOLDER AS ITS ADDITIONAL EARNEST MONEY DEPOSIT (THE “ADDITIONAL EARNEST
MONEY”).  THE INITIAL EARNEST MONEY AND THE ADDITIONAL EARNEST MONEY, TOGETHER
WITH ALL INTEREST EARNED THEREON, IS HEREINAFTER REFERRED TO AS THE “DEPOSIT.” 
THE DEPOSIT SHALL BE HELD IN A JOINT ORDER ESCROW (THE “ESCROW AGREEMENT”)
BETWEEN BUYER, SELLER AND ESCROW HOLDER, WHICH ESCROW AGREEMENT SHALL CONTAIN
TERMS MUTUALLY AND REASONABLY ACCEPTABLE TO BUYER AND SELLER.  THE DEPOSIT SHALL
BE APPLIED AGAINST THE PURCHASE PRICE AT CLOSING.  FOLLOWING THE REVIEW PERIOD
EXPIRATION DATE, THE DEPOSIT SHALL BE NON-REFUNDABLE, EXCEPT IN THE EVENT OF (A)
A FAILURE BY SELLER TO HAVE PERFORMED FULLY OR TENDER PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER, (B) A FAILURE OF A CONDITION TO BUYER’S OBLIGATIONS SET
FORTH IN SECTION 9 OR (C) A CIRCUMSTANCE ENTITLING BUYER TO THE RETURN OF THE
DEPOSIT UNDER SECTION 14.


2.3.         OPENING OF ESCROW.  FOR THE PURPOSES OF THIS AGREEMENT, THE ESCROW
SHALL BE DEEMED OPENED (“OPENING OF ESCROW”) ON THE DATE ESCROW HOLDER RECEIVES
AN ORIGINAL OF THIS AGREEMENT FULLY EXECUTED BY BUYER AND SELLER, WHICH SHALL
OCCUR NO LATER THAN THE EFFECTIVE DATE.  ESCROW HOLDER SHALL PROMPTLY NOTIFY
BUYER AND SELLER IN WRITING OF THE OPENING OF ESCROW.  BUYER AND SELLER AGREE TO
EXECUTE, DELIVER AND BE BOUND BY ANY REASONABLE OR CUSTOMARY SUPPLEMENTAL ESCROW
INSTRUCTIONS OR OTHER INSTRUMENTS REASONABLY REQUIRED BY ESCROW HOLDER TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; PROVIDED, HOWEVER,
THAT NO SUCH INSTRUMENTS SHALL BE INCONSISTENT OR IN CONFLICT WITH, AMEND OR
SUPERSEDE ANY PORTION OF THIS AGREEMENT.  IF THERE IS ANY CONFLICT OR
INCONSISTENCY BETWEEN THE TERMS OF SUCH INSTRUMENTS AND THE TERMS OF THIS
AGREEMENT, THEN THE TERMS OF THIS AGREEMENT SHALL CONTROL.


3.             CLOSING.  THE PURCHASE AND SALE CONTEMPLATED HEREIN SHALL BE
CONSUMMATED AT A CLOSING (“CLOSING”) TO TAKE PLACE THROUGH AN ESCROW WITH THE
TITLE COMPANY (AS HEREINAFTER DEFINED).  THE CLOSING SHALL OCCUR ON FEBRUARY 15,
2007 (THE “CLOSING DATE”).  THE CLOSING SHALL BE EFFECTIVE AS OF 12:01 A.M. ON
THE CLOSING DATE.


4.             PROPERTY INSPECTION.


4.1.         BASIC PROPERTY INSPECTION.  NOT LATER THAN FIVE (5) DAYS AFTER THE
EFFECTIVE DATE, SELLER SHALL DELIVER TO BUYER ALL OF THE AGREEMENTS, DOCUMENTS,
CONTRACTS, INFORMATION, RECORDS, REPORTS AND OTHER ITEMS DESCRIBED IN EXHIBIT C
ATTACHED HERETO (THE “DOCUMENTS”) THAT ARE IN ITS POSSESSION OR REASONABLE
CONTROL.  AT ALL TIMES PRIOR TO CLOSING, INCLUDING TIMES FOLLOWING THE “REVIEW
PERIOD EXPIRATION DATE” (WHICH REVIEW PERIOD EXPIRATION DATE IS DEFINED AS
FEBRUARY 9, 2007), BUYER, ITS AGENTS AND REPRESENTATIVES SHALL BE ENTITLED TO
CONDUCT A “DUE DILIGENCE INSPECTION,” WHICH INCLUDES THE RIGHTS TO: (I) ENTER
UPON THE LAND AND IMPROVEMENTS, ON REASONABLE NOTICE TO AND COORDINATE WITH
SELLER, TO PERFORM INSPECTIONS AND TESTS OF THE LAND AND THE IMPROVEMENTS,
INCLUDING, BUT NOT LIMITED TO, INSPECTION, EVALUATION AND TESTING OF THE
HEATING, VENTILATION AND AIR-CONDITIONING SYSTEMS AND ALL COMPONENTS THEREOF AND
ENVIRONMENTAL STUDIES AND INVESTIGATIONS OF THE LAND AND THE IMPROVEMENTS;
(II) EXAMINE AND COPY ANY AND ALL BOOKS, RECORDS, CORRESPONDENCE, FINANCIAL
DATA, AND ALL OTHER DOCUMENTS AND MATTERS, PUBLIC OR PRIVATE, MAINTAINED BY
SELLER OR ITS AGENTS, AND RELATING TO RECEIPTS AND EXPENDITURES PERTAINING TO
THE PROPERTY FOR THE THREE MOST RECENT FULL CALENDAR YEARS AND THE CURRENT
CALENDAR YEAR; (III) MAKE INVESTIGATIONS WITH REGARD TO ZONING, ENVIRONMENTAL,
BUILDINGS, CODE AND OTHER LEGAL REQUIREMENTS; AND (IV) MAKE OR OBTAIN MARKET

3


--------------------------------------------------------------------------------



STUDIES AND REAL ESTATE TAX ANALYSES.  IF, AT ANY TIME PRIOR TO THE REVIEW
PERIOD EXPIRATION DATE, BUYER, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINES
THAT THE RESULTS OF ANY INSPECTION, TEST OR EXAMINATION DO NOT MEET BUYER’S
CRITERIA FOR THE PURCHASE, FINANCING OR OPERATION OF THE PROPERTY IN THE MANNER
CONTEMPLATED BY BUYER, OR IF BUYER, IN ITS SOLE DISCRETION, OTHERWISE DETERMINES
THAT THE PROPERTY IS UNSATISFACTORY TO IT, THEN BUYER MAY TERMINATE THIS
AGREEMENT BY WRITTEN NOTICE TO SELLER, WITH A COPY TO ESCROW HOLDER, GIVEN NOT
LATER THAN 5:00 P.M. (CALIFORNIA TIME) ON THE REVIEW PERIOD EXPIRATION DATE,
WHEREUPON THE PROVISIONS OF SECTION 21.8 GOVERNING A PERMITTED TERMINATION BY
BUYER SHALL APPLY.


4.2.         INDEMNIFICATION.  IN THE EVENT THAT, AS A RESULT OF BUYER’S DUE
DILIGENCE INSPECTION, ANY DAMAGE OCCURS TO THE PROPERTY, THEN BUYER SHALL
PROMPTLY REPAIR SUCH DAMAGE AT BUYER’S SOLE COST AND EXPENSE.  BUYER HEREBY
INDEMNIFIES, PROTECTS, DEFENDS AND HOLDS SELLER HARMLESS FROM AND AGAINST ANY
AND ALL LOSSES, DAMAGES, CLAIMS, CAUSES OF ACTION, JUDGMENTS, DAMAGES, COSTS AND
EXPENSES (INCLUDING REASONABLE FEES OF ATTORNEYS) (COLLECTIVELY, “LOSSES”) THAT
SELLER ACTUALLY SUFFERS OR INCURS AS A RESULT OF (I) A BREACH OF BUYER’S
AGREEMENTS SET FORTH IN THIS SECTION 4 IN CONNECTION WITH THE DUE DILIGENCE
INSPECTION, (II) BUYER’S INSPECTION OR ENTRY ONTO THE PROPERTY OR (III) PHYSICAL
DAMAGE TO THE PROPERTY OR BODILY INJURY CAUSED BY ANY WILLFUL MISCONDUCT OR
NEGLIGENT ACT OF BUYER OR ITS AGENTS, EMPLOYEES OR CONTRACTORS IN CONNECTION
WITH THE RIGHT OF INSPECTION GRANTED UNDER THIS SECTION 4.  BUYER AND ANY OF ITS
AGENTS AND CONSULTANTS PERFORMING THE DUE DILIGENCE INSPECTION SHALL, UPON THE
REQUEST OF SELLER, PROVIDE SELLER WITH WRITTEN EVIDENCE OF INSURANCE IN AN
AMOUNT AND CONTAINING COVERAGE REASONABLY ACCEPTABLE TO SELLER, NAMING SELLER AS
AN ADDITIONAL INSURED.  THE TERMS OF THIS SECTION 4.2 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.


4.3.         BUYER’S RELIANCE ON OWN INVESTIGATION; “AS-IS” SALE; RELEASE.


4.3.1.      BUYER AGREES AND ACKNOWLEDGES THAT, AS OF THE CLOSING DATE, BUYER
SHALL HAVE MADE SUCH FEASIBILITY STUDIES, INVESTIGATIONS, TITLE SEARCHES,
ENVIRONMENTAL STUDIES, ENGINEERING STUDIES, INQUIRIES OF GOVERNMENTAL OFFICIALS,
AND ALL OTHER INQUIRIES AND INVESTIGATIONS AS BUYER SHALL DEEM NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION AND QUALITY OF THE PROPERTY.  BY PROCEEDING
WITH CLOSING, BUYER ACKNOWLEDGES THAT IT HAS BEEN GIVEN AMPLE OPPORTUNITY TO
INSPECT THE PROPERTY.


4.3.2.      BUYER FURTHER ACKNOWLEDGES AND AGREES THAT, AT CLOSING, BUYER WILL
BUY AND IS BUYING THE PROPERTY IN ITS THEN CONDITION, “AS IS, WHERE IS” AND WITH
ALL FAULTS, AND SOLELY IN RELIANCE ON BUYER’S OWN INVESTIGATION, EXAMINATION,
INSPECTION, ANALYSIS AND EVALUATION AND THE EXPRESS REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT.  EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT, BUYER IS
NOT RELYING ON ANY STATEMENT OR INFORMATION MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, EXPRESS OR IMPLIED, BY SELLER, ITS AGENTS OR
ANY OTHER REPRESENTATIVE OF SELLER AS TO ANY ASPECT OF THE PROPERTY, INCLUDING
WITHOUT LIMITATION, THE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITIONS
AND QUALITY BUT, RATHER, IS AND WILL BE RELYING ON INDEPENDENT EVALUATIONS BY
ITS OWN PERSONNEL OR CONSULTANTS TO MAKE A DETERMINATION AS TO THE PHYSICAL AND
ECONOMIC NATURE, CONDITION AND PROSPECTS OF THE PROPERTY.  BUYER ASSUMES THE
RISK THAT ADVERSE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITIONS MAY NOT
BE REVEALED BY ITS INVESTIGATION.

4


--------------------------------------------------------------------------------



4.3.3.      THE AGREEMENTS AND ACKNOWLEDGMENTS CONTAINED IN THIS SECTION
CONSTITUTE A CONCLUSIVE ADMISSION THAT BUYER, AS A SOPHISTICATED, KNOWLEDGEABLE
INVESTOR IN REAL PROPERTY, SHALL ACQUIRE THE PROPERTY SOLELY IN RELIANCE UPON
ITS OWN JUDGMENT AS TO ANY MATTER GERMANE TO THE PROPERTY OR TO BUYER’S
CONTEMPLATED USE OF THE PROPERTY, AND NOT UPON ANY STATEMENT, REPRESENTATION, OR
WARRANTY BY SELLER, ITS AGENTS OR ANY OTHER REPRESENTATIVE OF SELLER, WHICH IS
NOT EXPRESSLY SET FORTH IN THIS AGREEMENT.


4.3.4.      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 7 BELOW, SELLER
DISCLAIMS THE MAKING OF ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE PROPERTY OR ITS VALUE OR MATTERS AFFECTING THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, TITLE TO
OR THE BOUNDARIES OF THE LAND, PEST CONTROL MATTERS, SOIL CONDITION, HAZARDOUS
WASTE, TOXIC SUBSTANCE OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT OF 1990, OR OTHER BUILDING, HEALTH, SAFETY, LAND
USE AND ZONING LAWS, REGULATIONS AND ORDERS, STRUCTURAL AND OTHER ENGINEERING
CHARACTERISTICS, TRAFFIC PATTERNS AND ALL OTHER INFORMATION PERTAINING TO THE
PROPERTY.  BUYER, MOREOVER, ACKNOWLEDGES (I) THAT BUYER HAS ENTERED INTO THIS
AGREEMENT WITH THE INTENTION OF RELYING UPON ITS OWN INVESTIGATION OF THE
PHYSICAL, ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF THE PROPERTY AND
(II) THAT BUYER IS NOT RELYING UPON ANY REPRESENTATIONS AND WARRANTIES, OTHER
THAN THOSE SPECIFICALLY SET FORTH IN SECTION 7 BELOW, MADE BY SELLER OR ANYONE
ACTING OR CLAIMING TO ACT ON SELLER’S BEHALF CONCERNING THE PROPERTY OR ITS
VALUE.  BUYER FURTHER ACKNOWLEDGES THAT IT HAS NOT RECEIVED AND IS NOT RELYING
ON ANY ACCOUNTING, TAX, LEGAL, ARCHITECTURAL, ENGINEERING, PROPERTY MANAGEMENT,
LEASING OR OTHER ADVICE FROM SELLER WITH RESPECT TO THIS TRANSACTION AND IS
RELYING SOLELY UPON THE ADVICE OF ITS OWN ACCOUNTING, TAX, LEGAL, ARCHITECTURAL,
ENGINEERING, PROPERTY MANAGEMENT AND OTHER ADVISORS.


4.3.5.      EXCEPT WITH RESPECT TO ANY CLAIMS ARISING OUT OF ANY BREACH OF
COVENANTS, REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTIONS 7 OR 8 BELOW,
BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY
RELEASES AND FOREVER DISCHARGES SELLER, ITS AGENTS, PARTNERS, AFFILIATES,
SUCCESSORS AND ASSIGNS FROM ANY AND ALL RIGHTS, CLAIMS AND DEMANDS AT LAW OR IN
EQUITY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THIS AGREEMENT, WHICH BUYER HAS
OR MAY HAVE IN THE FUTURE, ARISING OUT OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC
OR LEGAL CONDITION OF THE PROPERTY.  AS FURTHER CONSIDERATION FOR, AND AS AN
INDUCEMENT TO SELLER TO ENTER INTO, THIS AGREEMENT, BUYER HEREBY AGREES THAT
MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN TO BUYER OR
DISCLOSED, AND BUYER WAIVES ANY AND ALL RIGHTS IT MAY HAVE UNDER SECTION 1542 OF
THE CALIFORNIA CIVIL CODE OR ANY SIMILAR STATE, LOCAL OR FEDERAL LAW, STATUTE,
RULE, ORDER OR REGULATION.  SAID SECTION 1542 PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF  EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
subsection and discussed its import with legal counsel and that the provisions
of this subsection are a material part of this Agreement.

Buyer’s Initials:            

5


--------------------------------------------------------------------------------


The provisions of this Section shall survive Closing.


5.             TITLE AND SURVEY MATTERS.


5.1.         CONVEYANCE OF TITLE.  AT CLOSING, SELLER AGREES TO DELIVER TO BUYER
A GRANT DEED (THE “GRANT DEED”), IN RECORDABLE FORM, CONVEYING THE LAND AND THE
IMPROVEMENTS TO BUYER OR BUYER’S ASSIGNEE OR DESIGNEE, FREE AND CLEAR OF ALL
LIENS, CLAIMS AND ENCUMBRANCES EXCEPT FOR THE PERMITTED EXCEPTIONS (AS
HEREINAFTER DEFINED).  BUYER SHALL ORDER A COMMITMENT (THE “TITLE COMMITMENT”),
DATED AFTER THE EFFECTIVE DATE, ISSUED BY FIRST AMERICAN TITLE INSURANCE COMPANY
(5 FIRST AMERICAN TITLE, SANTA ANA, CA  92707; ATTN: LEANN BERRY) (THE “TITLE
COMPANY”), FOR AN OWNER’S TITLE INSURANCE POLICY (THE “TITLE POLICY”), ALTA
POLICY FORM B-1992, IN THE FULL AMOUNT OF THE PURCHASE PRICE.  THE PREMIUM FOR
THE TITLE POLICY SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF SECTION 13 OF
THIS AGREEMENT.  PROVIDED THAT BUYER HAS CONFIRMED WITH THE TITLE COMPANY, IN
WRITING, PRIOR TO THE REVIEW PERIOD EXPIRATION DATE THAT THE TITLE COMPANY WILL
ISSUE THE SAME, IT SHALL BE A CONDITION PRECEDENT TO BUYER’S OBLIGATION TO
PROCEED TO CLOSING THAT, AT CLOSING, THE TITLE COMPANY SHALL ISSUE THE TITLE
POLICY TO BUYER INSURING BUYER AS THE FEE SIMPLE OWNER OF THE PROPERTY FOR THE
FULL AMOUNT OF THE PURCHASE PRICE WITH ALL STANDARD AND GENERAL PRINTED
EXCEPTIONS DELETED SO AS TO AFFORD FULL “EXTENDED FORM COVERAGE,” AND SHALL
FURTHER INCLUDE, TO THE EXTENT THAT BUYER OBTAINS THE WRITTEN COMMITMENT FOR THE
SAME FROM THE TITLE COMPANY PRIOR TO THE REVIEW PERIOD EXPIRATION DATE, ALL OF
THE FOLLOWING ENDORSEMENTS TO THE EXTENT AVAILABLE IN THE STATE OF CALIFORNIA: 
AN OWNER’S COMPREHENSIVE ENDORSEMENT; ALTA ZONING ENDORSEMENT NO. 3.1 (INCLUDING
PARKING); A TAX PARCEL ENDORSEMENT; AN ACCESS ENDORSEMENT; A SURVEY ENDORSEMENT;
AND A CONTIGUITY ENDORSEMENT (COLLECTIVELY, THE “ENDORSEMENTS”).


5.2.         SURVEY.  BUYER MAY ORDER, AT BUYER’S EXPENSE, AN ALTA, AS-BUILT
SURVEY OF THE LAND AND THE IMPROVEMENTS LOCATED THEREON (THE “SURVEY”).


5.3.         DEFECTS AND CURE.  IF THE TITLE COMMITMENT, THE SURVEY OR ANY
UPDATE TO EITHER OF THE FOREGOING, (“TITLE EVIDENCE”) DISCLOSES UNPERMITTED
CLAIMS, LIENS, EXCEPTIONS OR CONDITIONS (THE “DEFECTS”), SAID DEFECTS SHALL BE
CURED AND REMOVED BY SELLER FROM THE TITLE EVIDENCE PRIOR TO CLOSING IN
ACCORDANCE WITH THIS SECTION 5.3.


5.3.1.      MANDATORY CURE ITEMS.  ON OR PRIOR TO CLOSING, SELLER SHALL BE
UNCONDITIONALLY OBLIGATED TO CURE OR REMOVE THE FOLLOWING DEFECTS (THE
“LIQUIDATED DEFECTS”), WHETHER DESCRIBED IN THE TITLE COMMITMENT, OR FIRST
ARISING OR FIRST DISCLOSED BY THE TITLE COMPANY (OR OTHERWISE) TO BUYER AFTER
THE DATE OF THE TITLE COMMITMENT, AND WHETHER OR NOT RAISED IN A TITLE OBJECTION
NOTICE (DEFINED BELOW):  (A) LIENS SECURING A MORTGAGE, DEED OF TRUST OR TRUST
DEED) EVIDENCING AN INDEBTEDNESS OF SELLER; (B) JUDGMENT LIENS AGAINST ANY OR
ALL OF SELLER OR ITS SHAREHOLDERS AND THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR DULY AUTHORIZED MANAGING AGENT OF ANY OR ALL OF SELLER OR ITS SHAREHOLDERS
(COLLECTIVELY “SELLER PARTIES”); (C) TAX LIENS; (D) BROKER’S LIENS BASED ON THE
WRITTEN AGREEMENT OF SELLER OR ANY SELLER PARTIES; AND (E) ANY MECHANICS LIENS
THAT ARE BASED UPON A WRITTEN  AGREEMENT BETWEEN EITHER (X) THE CLAIMANT (A
“CONTRACT CLAIMANT”) AND ANY OR ALL OF SELLER AND THE SELLER PARTIES, OR (Y) THE
CONTRACT CLAIMANT AND ANY OTHER CONTRACTOR, SUPPLIER OR MATERIALMAN WITH WHICH
ANY OR ALL OF SELLER AND THE SELLER PARTIES HAS A WRITTEN AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, IF, PRIOR TO CLOSING,
SELLER FAILS TO SO CURE OR REMOVE (OR INSURE OVER, IN A FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO BUYER) ALL LIQUIDATED DEFECTS, THEN BUYER MAY EITHER
(1)

6


--------------------------------------------------------------------------------



TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SELLER, IN WHICH EVENT THE
PROVISIONS OF SECTION 21.8 GOVERNING A PERMITTED TERMINATION BY BUYER SHALL
APPLY; OR (2) PROCEED TO CLOSE WITH TITLE TO THE PROPERTY AS IT THEN IS, WITH
THE RIGHT TO DEDUCT FROM THE PURCHASE PRICE A SUM EQUAL TO THE AGGREGATE AMOUNT
NECESSARY TO CURE OR REMOVE (BY ENDORSEMENT OR OTHERWISE, AS REASONABLY
DETERMINED BY BUYER, ACTING IN GOOD FAITH) THE LIQUIDATED DEFECTS IN AN AMOUNT
NOT TO EXCEED THE SUM OF $500,000.


5.3.2.      OTHER DEFECTS.  ON OR BEFORE THE DATE THAT IS FIVE (5) DAYS PRIOR TO
THE REVIEW PERIOD EXPIRATION DATE, BUYER MAY DELIVER ONE OR MORE NOTICES (EACH A
“TITLE OBJECTION NOTICE”) TO SELLER SPECIFYING ANY LIEN, CLAIM, ENCUMBRANCE,
RESTRICTION, COVENANT, CONDITION, EXCEPTION TO TITLE OR OTHER MATTER DISCLOSED
BY THE TITLE EVIDENCE, THAT IS NOT A LIQUIDATED DEFECT (“OTHER DEFECTS”) THAT IS
EVIDENCED BY THE TITLE EVIDENCE AND THAT RENDERS TITLE UNACCEPTABLE TO BUYER. 
MOREOVER, BUYER MAY DELIVER A TITLE OBJECTION NOTICE WITH RESPECT TO ANY OTHER
DEFECT THAT FIRST ARISES, OR IS FIRST DISCLOSED TO BUYER, SUBSEQUENT TO THE
DELIVERY OF THE APPLICABLE ITEM OF TITLE EVIDENCE TO BUYER, AND THAT RENDERS
TITLE UNACCEPTABLE BASED UPON COMMERCIALLY REASONABLE STANDARDS, PROVIDED THAT
BUYER DELIVERS SUCH TITLE OBJECTION NOTICE TO SELLER WITHIN FIVE (5) DAYS AFTER
BUYER OBTAINS ACTUAL KNOWLEDGE OF SUCH OTHER DEFECT.  SELLER SHALL BE OBLIGATED
TO ADVISE BUYER IN WRITING (“SELLER’S CURE NOTICE”) WITHIN THREE (3) BUSINESS
DAYS AFTER BUYER DELIVERS ANY TITLE OBJECTION NOTICE, WHICH (IF ANY) OF THE
OTHER DEFECTS SPECIFIED IN THE APPLICABLE TITLE OBJECTION NOTICE SELLER IS
WILLING TO CURE (THE “SELLER’S CURE ITEMS”).  IF SELLER DELIVERS A SELLER’S CURE
NOTICE, AND IDENTIFIES ANY SELLER’S CURE ITEMS, SELLER SHALL BE UNCONDITIONALLY
OBLIGATED TO CURE OR REMOVE THE SELLER’S CURE ITEMS PRIOR TO THE CLOSING.  IN
THE EVENT THAT SELLER FAILS TO TIMELY DELIVER A SELLER’S CURE NOTICE, OR IN THE
EVENT THAT SELLER’S CURE NOTICE (SPECIFYING SELLER’S CURE ITEMS) DOES NOT
INCLUDE EACH AND EVERY OTHER DEFECT SPECIFIED IN EACH TITLE OBJECTION NOTICE,
THEN BUYER MAY EITHER (A) ELECT TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
SELLER, IN WHICH EVENT THE PROVISIONS OF SECTION 21.8 GOVERNING A PERMITTED
TERMINATION BY BUYER SHALL APPLY, OR (B) PROCEED TO CLOSE, ACCEPTING TITLE TO
THE PROPERTY SUBJECT TO THOSE OTHER DEFECTS NOT INCLUDED IN SELLER’S CURE
NOTICE.  FOR PURPOSES OF THIS AGREEMENT, THE TERM, “PERMITTED EXCEPTIONS,” SHALL
MEAN BOTH (I) ALL LIENS, CLAIMS, ENCUMBRANCES, RESTRICTIONS, COVENANTS,
CONDITIONS, MATTERS OR EXCEPTIONS TO TITLE (OTHER THAN LIQUIDATED DEFECTS) THAT
ARE SET FORTH IN THE TITLE EVIDENCE, BUT NOT OBJECTED TO BY BUYER IN A TITLE
OBJECTION NOTICE; AND (II) ANY OTHER DEFECTS THAT SELLER ELECTS, OR IS DEEMED TO
HAVE ELECTED, NOT TO CURE, BUT DESPITE WHICH, PURSUANT TO (B) ABOVE, BUYER
NEVERTHELESS ELECTS TO CLOSE.


6.             LEASEBACK.  CONCURRENTLY WITH THE CONSUMMATION OF THE CLOSING,
BUYER (AS LANDLORD) AGREES TO LEASE TO NATIONAL RV INC. (“TENANT”), AND SELLER
AGREES TO CAUSE TENANT, ITS  WHOLLY-OWNED SUBSIDIARY, TO LEASE FROM BUYER, THE
PROPERTY, PURSUANT TO A LEASE AGREEMENT (THE “NATIONAL RV LEASE”) TO BE
FINALIZED AND READY FOR EXECUTION ON OR PRIOR TO THE REVIEW PERIOD EXPIRATION
DATE.  THE NATIONAL RV LEASE SHALL, AMONG OTHER THINGS, (I) PROVIDE THAT TENANT,
SHALL PAY INITIAL BASE RENT TO BUYER, AS LANDLORD, IN THE AMOUNT OF $0.38 PER
SQUARE FOOT OF THE BUILDINGS PER MONTH, WHICH BASE RENT AMOUNT SHALL INCREASE
BY, ON A COMPOUND BASIS, 3% DURING EACH YEAR OF THE TERM; (II) PROVIDE FOR AN
INITIAL LEASE TERM OF TEN (10) YEARS, WITH TWO (2) FIVE (5) YEAR RENEWAL
OPTIONS, WITH BASE RENT DURING THE RENEWAL PERIODS BEING DETERMINED AT THEN-FAIR
MARKET VALUE (WHICH BASE RENT AMOUNT SHALL INCREASE BY, ON A COMPOUND BASIS, 3%
PER ANNUM); (III) PROVIDE THAT SELLER (A) EXECUTE A GUARANTY OF THE LEASE IN A
FORM MUTUALLY AGREED TO BY BUYER AND SELLER (THE “GUARANTY”), AND (B) DELIVER A
LETTER OF CREDIT TO BUYER, AS LANDLORD, AS A SECURITY DEPOSIT IN CONNECTION WITH
THE NATIONAL RV LEASE, IN AN AMOUNT AND IN A FORM MUTUALLY AND

7


--------------------------------------------------------------------------------



REASONABLY AGREED TO BY BUYER AND SELLER (“LETTER OF CREDIT”); (IV) BE AN
ABSOLUTE NET LEASE WHEREIN TENANT SHALL BE RESPONSIBLE FOR THE REAL ESTATE
TAXES, GROUND MAINTENANCE, UTILITIES, INSURANCE COSTS AND THE REPAIR AND
MAINTENANCE OF THE BUILDINGS, INCLUDING, BUT NOT LIMITED TO, THE ROOF, HVAC
EQUIPMENT, PLUMBING LINES AND PARKING LOTS; (VI)  PROVIDE THAT TENANT MAY ASSIGN
OR SUBLET A PORTION OF THE PREMISES PROVIDED SELLER OBTAINS BUYER’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED; AND (V) PROVIDE THAT TENANT MAY FREELY SUBLET OR ASSIGN ITS INTEREST
IN THE NATIONAL RV LEASE WITHOUT OBTAINING BUYER’S PRIOR WRITTEN CONSENT TO AN
ENTITY THAT ACQUIRES SUBSTANTIALLY ALL OF THE ASSETS OF TENANT AS A RESULT OF A
MERGER OR CONSOLIDATION OR TO AN ENTITY THAT HAS A CONTROLLING INTEREST IN
TENANT PROVIDED THAT SUCH TRANSFER IS FOR A BONA FIDE PURPOSE AND NOT
PRINCIPALLY FOR THE PURPOSE OF TRANSFERRING TENANT’S LEASEHOLD ESTATE; AND (VI)
PROVIDE THAT SELLER MAY ASSIGN ITS OBLIGATIONS UNDER THE GUARANTY AND LETTER OF
CREDIT, PROVIDED SELLER OBTAINS BUYER’S PRIOR WRITTEN CONSENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED AND DELAYED; IT BEING AGREED
THAT IT IS UNREASONABLE FOR BUYER TO WITHHOLD ITS CONSENT TO SUCH AND ASSIGNMENT
OF OBLIGATIONS IN THE EVENT SELLER NO LONGER OWNS A CONTROLLING INTEREST IN
TENANT AND THE TANGIBLE NET WORTH (AS DETERMINED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”)) OF THE PROPOSED REPLACEMENT GUARANTOR
IS NOT LESS THAN THE TANGIBLE NET WORTH (AS DETERMINED IN ACCORDANCE WITH GAAP)
OF SELLER AS OF THE DATE OF THE GUARANTY.  THE NATIONAL RV LEASE SHALL BE BASED
ON THE MOST RECENT AIR SINGLE TENANT LEASE-NET FORM, CONTAINING REVISIONS AS
MUTUALLY AND REASONABLY AGREED TO BY BUYER AND TENANT.  BUYER AND SELLER SHALL
NEGOTIATE THE NATIONAL RV LEASE IN GOOD FAITH AND SHALL USE GOOD FAITH,
REASONABLE EFFORTS TO FINALIZE THE TERMS OF THE NATIONAL RV LEASE AS SOON AS IS
REASONABLY POSSIBLE.  AS SOON AS BUYER AND SELLER AGREE UPON THE TERMS OF
NATIONAL RV LEASE, BUYER AND SELLER SHALL EXECUTE AN AMENDMENT TO THE AGREEMENT
MEMORIALIZING THE TERMS OF THE NATIONAL RV LEASE AND, AT CLOSING, BUYER SHALL
DELIVER ITS COUNTERPART TO THE NATIONAL RV LEASE AND SELLER SHALL DELIVER
TENANT’S COUNTERPART TO THE NATIONAL RV LEASE INTO ESCROW.


7.             SELLER’S REPRESENTATIONS AND WARRANTIES.  SELLER REPRESENTS AND
WARRANTS TO BUYER THAT THE FOLLOWING MATTERS ARE TRUE AS OF THE EFFECTIVE DATE
AND SHALL BE TRUE AS OF THE CLOSING DATE:


7.1.         SELLER’S REPRESENTATIONS.


7.1.1.      DOCUMENTS.  SELLER HAS NOT INTENTIONALLY MODIFIED, OR INTENTIONALLY
WITHHELD ANY PORTION OF THE DOCUMENTS IN ITS POSSESSION OR REASONABLE CONTROL.


7.1.2.      ENVIRONMENTAL MATTERS.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM ANY GOVERNMENTAL AUTHORITY, OR FROM ANY TENANT OR ADJACENT PROPERTY OWNER,
OF ANY PENDING OR THREATENED CLAIMS, COMPLAINTS, NOTICES, CORRESPONDENCE OR
REQUESTS FOR INFORMATION RECEIVED BY SELLER WITH RESPECT TO ANY VIOLATION OR
ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW, ANY RELEASES OF HAZARDOUS SUBSTANCES
(AS HEREINAFTER DEFINED) OR WITH RESPECT TO ANY CORRECTIVE OR REMEDIAL ACTION
FOR, OR CLEANUP OF, THE LAND, THE IMPROVEMENTS OR ANY PORTION THEREOF.  FOR
PURPOSES OF THIS AGREEMENT, “ENVIRONMENTAL LAWS” SHALL MEAN:  ALL PAST, PRESENT
OR FUTURE FEDERAL, STATE AND LOCAL STATUTES, REGULATIONS, DIRECTIVES,
ORDINANCES, RULES, POLICIES, GUIDELINES, COURT ORDERS, DECREES, ARBITRATION
AWARDS AND THE COMMON LAW, WHICH PERTAIN TO ENVIRONMENTAL MATTERS, CONTAMINATION
OF ANY TYPE WHATSOEVER OR HEALTH AND SAFETY MATTERS, AS SUCH HAVE BEEN AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME (INCLUDING ALL PRESENT AND FUTURE
AMENDMENTS THERETO AND RE-AUTHORIZATIONS THEREOF).  FOR PURPOSES OF THIS
AGREEMENT,

8


--------------------------------------------------------------------------------



“HAZARDOUS SUBSTANCES” SHALL MEAN: ANY CHEMICAL, POLLUTANT, CONTAMINANT,
PESTICIDE, PETROLEUM OR PETROLEUM PRODUCT OR BY PRODUCT, RADIOACTIVE SUBSTANCE,
SOLID WASTE (HAZARDOUS OR EXTREMELY HAZARDOUS), SPECIAL, DANGEROUS OR TOXIC
WASTE, SUBSTANCE, CHEMICAL OR MATERIAL REGULATED, LISTED, LIMITED OR PROHIBITED
UNDER ANY ENVIRONMENTAL LAW OR ANY MATERIAL OR SUBSTANCE WHICH IS (I) DEFINED AS
A “HAZARDOUS WASTE,” “EXTREMELY HAZARDOUS WASTE” OR “RESTRICTED HAZARDOUS WASTE”
UNDER SECTIONS 25115, 25117 OR 25122.7, OR LISTED PURSUANT TO SECTION 251.40, OR
THE CALIFORNIA HEALTH AND SAFETY CODE, DIVISION 20, CHAPTER 6.5 (HAZARDOUS WASTE
CONTROL LAW), (II) DEFINED AS A “HAZARDOUS SUBSTANCE” UNDER SECTION 25316 OF THE
CALIFORNIA HEALTH AND SAFETY CODE, DIVISION 20, CHAPTER 6.8
(CARPENTER-PRESLEY-TANNER HAZARDOUS SUBSTANCE ACCOUNT ACT), (III) DEFINED AS A
“HAZARDOUS MATERIAL,” “HAZARDOUS SUBSTANCE,” OR “HAZARDOUS WASTE” UNDER SECTION
25501 OF THE CALIFORNIA HEALTH AND SAFETY CODE, DIVISION 20, CHAPTER 6.95
(HAZARDOUS MATERIALS RELEASE PLANS AND INVENTORY), (IV) DEFINED AS A “HAZARDOUS
SUBSTANCE” UNDER SECTION 25281 OF THE CALIFORNIA HEALTH AND SAFETY CODE,
DIVISION 20, CHAPTER 6.7 (UNDERGROUND STORAGE OF HAZARDOUS SUBSTANCES), (V)
LISTED UNDER ARTICLE 9 OR DEFINED AS HAZARDOUS OR EXTREMELY HAZARDOUS PURSUANT
TO ARTICLE 11 OF TITLE 22 OF THE CALIFORNIA ADMINISTRATIVE CODE, DIVISION 4,
CHAPTER 20.


7.1.3.      COMPLIANCE WITH LAWS AND CODES.  SELLER HAS NOT RECEIVED ANY WRITTEN
NOTICE FROM ANY GOVERNMENTAL AUTHORITY ADVISING OR ALLEGING THAT THE ENTIRETY OF
THE PROPERTY (INCLUDING THE IMPROVEMENTS), AND THE USE AND OPERATION THEREOF,
ARE NOT IN COMPLIANCE WITH ALL APPLICABLE MUNICIPAL AND OTHER GOVERNMENTAL LAWS,
ORDINANCES, RULES, REGULATIONS, CODES (INCLUDING ENVIRONMENTAL LAWS), LICENSES,
PERMITS AND AUTHORIZATIONS, AND THERE ARE PRESENTLY AND VALIDLY IN EFFECT ALL
REQUIRED LICENSES, PERMITS AND OTHER AUTHORIZATIONS.


7.1.4.      LITIGATION.  SELLER HAS NOT BEEN SERVED, AND, TO SELLER’S ACTUAL
KNOWLEDGE, THERE ARE NO PENDING OR THREATENED JUDICIAL, MUNICIPAL OR
ADMINISTRATIVE PROCEEDINGS AFFECTING THE PROPERTY, OR IN WHICH SELLER IS OR WILL
BE A PARTY BY REASON OF SELLER’S OWNERSHIP OR OPERATION OF THE PROPERTY OR ANY
PORTION THEREOF.  NO ATTACHMENTS, EXECUTION PROCEEDINGS, ASSIGNMENTS FOR THE
BENEFIT OF CREDITORS, INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER
PROCEEDINGS ARE PENDING, OR, TO SELLER’S ACTUAL KNOWLEDGE, THREATENED, AGAINST
SELLER, NOR ARE ANY OF SUCH PROCEEDINGS CONTEMPLATED BY SELLER.


7.1.5.      RE-ZONING.  SELLER IS NOT A PARTY TO, NOR DOES SELLER HAVE ANY
ACTUAL KNOWLEDGE OF, ANY PROCEEDING FOR THE REZONING OF THE PROPERTY OR ANY
PORTION THEREOF.


7.1.6.      AUTHORITY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER,
AND THE PERFORMANCE OF THIS AGREEMENT BY SELLER, HAVE BEEN DULY AUTHORIZED BY
SELLER, AND THIS AGREEMENT IS BINDING ON SELLER AND ENFORCEABLE AGAINST SELLER
IN ACCORDANCE WITH ITS TERMS; PROVIDED, HOWEVER, THAT SELLER’S AUTHORITY TO
CONSUMMATE THE TRANSACTION DESCRIBED HEREIN IS SUBJECT TO THE APPROVAL BY
SELLER’S BOARD OF DIRECTORS IN ACCORDANCE WITH SECTION 11 BELOW.  NO CONSENT OF
ANY CREDITOR, INVESTOR, JUDICIAL OR ADMINISTRATIVE BODY, GOVERNMENTAL AUTHORITY,
OR OTHER GOVERNMENTAL BODY OR AGENCY, OR OTHER PARTY TO SUCH EXECUTION, DELIVERY
AND PERFORMANCE BY SELLER IS REQUIRED.  NEITHER THE EXECUTION OF THIS AGREEMENT
NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL (I) RESULT IN
A BREACH OF, DEFAULT UNDER, OR ACCELERATION OF, ANY AGREEMENT TO WHICH SELLER IS
A PARTY OR BY WHICH SELLER OR THE PROPERTY ARE BOUND; OR (II) VIOLATE ANY
RESTRIC­TION, COURT ORDER, AGREEMENT OR OTHER LEGAL OBLIGATION TO WHICH SELLER
AND/OR THE PROPERTY IS SUBJECT.

9


--------------------------------------------------------------------------------



7.1.7.      NO LEASE.  EXCEPT FOR THE NATIONAL RV LEASE AND THE WARRIOR
SUBLEASE, THERE SHALL BE NO LEASES, LICENSES OR OTHER OCCUPANCY AGREEMENTS
PROVIDING ANY PARTY WITH A POSSESSORY RIGHT AT THE PROPERTY.


7.1.8.      CONDEMNATION.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM ANY
GOVERNMENTAL AUTHORITY ADVISING IT OF ANY PENDING OR THREATENED CONDEMNATION OR
OTHER GOVERNMENTAL TAKING PROCEEDINGS AFFECTING ALL OR ANY PART OF THE PROPERTY.

As used in this Section 7.1, “actual knowledge” and “Seller’s knowledge” means
the knowledge of Jonathan Corn and [ADD PROPERTY MANAGER], and shall not include
implied, imputed or constructive knowledge, or a duty to inquire or investigate
any facts or information with respect to the Property or the warranties of
Seller contained herein.


7.2.         LIMITATIONS.  THE REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER
CONTAINED IN SECTION 7.1 HEREOF (THE “SELLER REPRESENTATIONS”) SHALL SURVIVE THE
CLOSING DATE AND THE DELIVERY OF THE DEED FOR A PERIOD OF NINE (9) MONTHS.  NO
CLAIM FOR A BREACH OF ANY SELLER REPRESENTATION SHALL BE ACTIONABLE OR PAYABLE
UNLESS (A) THE BREACH IN QUESTION RESULTS FROM, OR IS BASED ON, A CONDITION,
STATE OF FACTS OR OTHER MATTER WHICH WAS NOT ACTUALLY KNOWN BY BUYER PRIOR TO
CLOSING, AND (B) WRITTEN NOTICE CONTAINING A DESCRIPTION OF THE SPECIFIC NATURE
OF SUCH BREACH SHALL HAVE BEEN DELIVERED BY BUYER TO SELLER PRIOR TO THE
EXPIRATION OF SAID NINE (9) MONTH SURVIVAL PERIOD, AND AN ACTION WITH RESPECT TO
SUCH BREACH(ES) SHALL HAVE BEEN COMMENCED BY BUYER AGAINST SELLER WITHIN TWELVE
(12) MONTHS AFTER CLOSING.  IN ADDITION, SELLER’S LIABILITY FOR ANY SUCH BREACH
OF SELLER’S REPRESENTATIONS SHALL NOT EXCEED $1,500,000.00 IN THE AGGREGATE AND
SELLER SHALL FURTHER HAVE NO LIABILITY FOR ANY SUCH CLAIM UNLESS AND UNTIL THE
AMOUNT OF ALL SUCH CLAIMS EXCEEDS $100,000.00.


8.             COVENANTS OF SELLER.  EFFECTIVE AS OF THE EFFECTIVE DATE, SELLER
HEREBY COVENANTS WITH BUYER AS FOLLOWS:


8.1.         LEASING ACTIVITIES.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, EXCEPT FOR THE NATIONAL RV LEASE AND PERMITTED LEASING ACTIVITIES
UNDER THE WARRIOR SUBLEASE, SELLER SHALL NOT EXECUTE AND ENTER INTO ANY NEW
LEASE, LICENSE OR OCCUPANCY AGREEMENT FOR ALL OR SOME PORTION OF THE LAND AND
THE IMPROVEMENTS UNLESS SELLER OBTAINS BUYER’S ADVANCE WRITTEN CONSENT, WHICH
CONSENT, MAY BE WITHHELD IN BUYER’S SOLE DISCRETION.


8.2.         NEW CONTRACTS.  FOLLOWING THE REVIEW PERIOD EXPIRATION DATE, SELLER
SHALL NOT AMEND ANY EXISTING CONTRACT OR ENTER INTO ANY NEW CONTRACT WITH
RESPECT TO THE OWNERSHIP AND OPERATION OF THE PROPERTY THAT WILL BE ASSIGNED TO
BUYER AT CLOSING, WITHOUT BUYER’S PRIOR WRITTEN APPROVAL (WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD).  PRIOR TO THE REVIEW PERIOD EXPIRATION DATE,
SELLER SHALL, PROVIDE NOTICE TO BUYER OF ANY SUCH ACTIVITIES.


8.3.         INSURANCE.  SELLER SHALL MAINTAIN ITS EXISTING INSURANCE POLICIES
WITH RESPECT TO THE BUILDINGS CONTINUOUSLY IN FORCE THROUGH AND INCLUDING THE
CLOSING DATE.


8.4.         OPERATION OF PROPERTY.  FROM AND AFTER THE EFFECTIVE DATE AND
THROUGH AND INCLUDING THE CLOSING DATE, SELLER SHALL OPERATE AND MANAGE THE
PROPERTY IN THE SAME MANNER IN WHICH IT IS BEING OPERATED AS OF THE EFFECTIVE
DATE, AND SHALL MAINTAIN THE PROPERTY

10


--------------------------------------------------------------------------------



SUBSTANTIALLY IN ITS SAME REPAIR AND WORKING ORDER, REASONABLE WEAR AND TEAR AND
CASUALTY DAMAGE, AND EMINENT DOMAIN (AS DEFINED IN SECTION 14 HEREOF) EXCEPTED.


8.5.         NO ASSIGNMENT.  AFTER THE EFFECTIVE DATE AND PRIOR TO CLOSING,
SELLER SHALL NOT ASSIGN, ALIENATE, LIEN, ENCUMBER OR OTHERWISE TRANSFER ALL OR
ANY PART OF THE PROPERTY OR ANY INTEREST THEREIN.  WITHOUT LIMITATION OF THE
FOREGOING, SELLER SHALL NOT GRANT ANY EASEMENT, RIGHT OF WAY, RESTRICTION,
COVENANT OR OTHER COMPARABLE RIGHT AFFECTING THE LAND OR THE IMPROVEMENTS
WITHOUT OBTAINING BUYER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  SELLER SHALL NOT ENTER INTO ANY AGREEMENT, ARRANGEMENT
OR UNDERSTANDING, FORMAL OR INFORMAL, FOR THE SALE OF THE PROPERTY, WHETHER
CONDITIONAL OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, BUYER AGREES THAT THE
NATIONAL RV LEASE AND PERMITTED LEASING ACTIVITIES UNDER THE WARRIOR SUBLEASE
SHALL NOT BE DEEMED TRANSFERS IN VIOLATION OF THIS SECTION 8.5.


8.6.         CHANGE IN CONDITIONS.  SELLER SHALL, TO THE EXTENT SELLER OBTAINS
KNOWLEDGE (AS DEFINED IN SECTION 7) THEREOF, PROMPTLY NOTIFY BUYER OF ANY
MATERIAL CHANGE IN ANY CONDITION WITH RESPECT TO THE PROPERTY, OR OF THE
OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE, THAT MAKES ANY REPRESENTATION OR
WARRANTY OF SELLER TO BUYER UNDER THIS AGREEMENT MATERIALLY UNTRUE OR
MISLEADING, OR ANY COVENANT OF SELLER UNDER THIS AGREEMENT INCAPABLE OF BEING,
MATERIALLY PERFORMED, OR ANY CONDITION PRECEDENT INCAPABLE OF BEING SATISFIED.


9.             CONDITIONS PRECEDENT TO CLOSING BENEFITING BUYER.  THE FOLLOWING
SHALL BE ADDITIONAL CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
HEREUNDER:


9.1.         REPRESENTATIONS AND WARRANTIES.  AS OF THE CLOSING DATE, THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER TO BUYER AS OF THE EFFECTIVE DATE
SHALL BE TRUE, ACCURATE AND CORRECT AS IF SPECIFICALLY REMADE AT THAT TIME.


9.2.         NATIONAL RV LEASE/GUARANTY AND LETTER OF CREDIT.  AT CLOSING, BUYER
RECEIVES (I) AN ORIGINAL OF THE SELLER LEASE, EXECUTED IN COUNTERPART BY TENANT;
(II) AN ORIGINAL OF THE GUARANTY AND (III) THE LETTER OF CREDIT.


9.3.         WARRIOR SUBLEASE.  REFERENCE IS HEREBY MADE TO THE WARRIOR SUBLEASE
(AS DEFINED IN EXHIBIT B-1).  AT CLOSING, BUYER, TENANT AND WARRIOR (AS DEFINED
IN EXHIBIT B-1) SHALL ENTER INTO A CONSENT TO SUBLEASE (THE “CONSENT TO
SUBLEASE”) CONTAINING TERMS ACCEPTABLE TO BUYER, TENANT AND WARRIOR.


9.4.         SELLER PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND COMPLIED WITH
ALL THE AGREEMENTS AND CONDITIONS REQUIRED IN THIS AGREEMENT TO BE PERFORMED AND
COMPLIED WITH BY SELLER PRIOR TO CLOSING; AND ESCROW HOLDER MAY DEEM ALL SUCH
ITEMS TO HAVE BEEN PERFORMED AND COMPLIED WITH WHEN SELLER HAS DEPOSITED ALL
ITEMS IN ESCROW AS REQUIRED HEREUNDER.


9.5.         TITLE POLICY.  TITLE COMPANY WILL ISSUE ITS ALTA EXTENDED COVERAGE
OWNER’S POLICY OF TITLE INSURANCE (REV’D 10/17/70) IN THE AMOUNT OF THE PURCHASE
PRICE SHOWING TITLE VESTED IN BUYER SUBJECT ONLY TO THE PERMITTED EXCEPTIONS AND
THE USUAL EXCEPTIONS FOUND IN SAID POLICY, TOGETHER WITH SUCH ENDORSEMENTS AS
THE TITLE COMPANY SHALL HAVE COMMITTED TO ISSUE PRIOR TO THE REVIEW PERIOD
EXPIRATION DATE; PROVIDED, BUYER SHALL CONFIRM WITH TITLE COMPANY PRIOR TO THE
REVIEW PERIOD EXPIRATION DATE, THAT IT CAN ISSUE THE POLICY FORM DESCRIBED
ABOVE.

11


--------------------------------------------------------------------------------



9.6.         NO TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED
PURSUANT TO ANY OTHER PROVISION HEREOF.


10.          CLOSING DELIVERIES.  AT CLOSING, SELLER SHALL DELIVER OR CAUSE TO
BE DELIVERED TO BUYER THE FOLLOWING AND BUYER SHALL DELIVER TO SELLER, OR CAUSE
TO BE DELIVERED TO SELLER, BUYER’S SIGNATURES ON THE APPLICABLE DOCUMENTS AS
FOLLOWS:


10.1.       DEED.  THE GRANT DEED FOR THE LAND, IN THE FORM OF EXHIBIT D,
EXECUTED BY SELLER, IN RECORDABLE FORM CONVEYING THE LAND AND THE IMPROVEMENTS
TO BUYER FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES EXCEPT FOR THE
PERMITTED EXCEPTIONS.


10.2.       GENERAL ASSIGNMENT.  AN ASSIGNMENT, IN THE FORM OF EXHIBIT E,
EXECUTED BY SELLER AND BUYER, OF ALL RIGHT, TITLE AND INTEREST OF SELLER AND ITS
AGENTS IN AND TO THE INTANGIBLES (INCLUDING, BUT NOT LIMITED TO, THE
GOVERNMENTAL APPROVALS ALL GUARANTEES AND WARRANTIES GIVEN TO SELLER THAT HAVE
NOT EXPIRED (EITHER ON A “CLAIMS MADE” OR “OCCURRENCES” BASIS), IN CONNECTION
WITH THE OPERATION, CONSTRUCTION, IMPROVEMENT, ALTERATION OR REPAIR OF THE
PROPERTY).


10.3.       ASSIGNMENT OF CONTRACTS.  TWO (2) DULY EXECUTED COUNTERPARTS OF AN
ASSIGNMENT, IN THE FORM OF EXHIBIT F, EXECUTED BY SELLER AND BUYER, WHEREBY
SELLER ASSIGNS, AND BUYER ASSUMES, THOSE OF THE CONTRACTS THAT BUYER MAY ELECT
(IN ITS SOLE DISCRETION) IN WRITING TO ASSUME ON OR PRIOR TO THE REVIEW PERIOD
EXPIRATION DATE (THE “CONTRACT ASSIGNMENT”).


10.4.       NATIONAL RV LEASE.  AN ORIGINAL OF THE NATIONAL RV LEASE, EXECUTED
IN COUNTERPART BY TENANT AND BUYER.


10.5.       GUARANTY.  AN ORIGINAL OF THE GUARANTY, EXECUTED BY SELLER.


10.6.       LETTER OF CREDIT.  SELLER SHALL DELIVER TO BUYER THE LETTER OF
CREDIT REQUIRED TO BE DEPOSITED BY SELLER UNDER THE NATIONAL RV LEASE.


10.7.       CONSENT TO SUBLEASE.  AN ORIGINAL OF THE CONSENT TO SUBLEASE,
EXECUTED BY BUYER, WARRIOR AND TENANT.


10.8.       KEYS.  KEYS TO ALL LOCKS LOCATED IN THE PROPERTY, TO THE EXTENT IN
SELLER’S POSSESSION OR CONTROL.  HOWEVER, DUE TO SECURITY AND EXCHANGE
COMMISSION REGULATIONS AND OTHER LAWS RELATED TO THE SECURITY OF PUBLIC COMPANY
DOCUMENTS AND INFORMATION, SELLER SHALL BE PERMITTED TO RETAIN THE RIGHT TO
EXCLUDE BUYER FROM CERTAIN DESIGNATED AREAS.  BUYER SHALL BE PERMITTED
SUPERVISED ACCESS TO SUCH DESIGNATED AREAS UPON REASONABLE NOTICE DURING NORMAL
BUSINESS HOURS.  SUCH RIGHTS SHALL BE DOCUMENTED IN THE NATIONAL RV LEASE.


10.9.       ALTA STATEMENT.  IF REQUIRED BY THE TITLE COMPANY, AN ALTA (OR
COMPARABLE) STATEMENT, IN THE FORM OF EXHIBIT G, EXECUTED BY SELLER.


10.10.     ORIGINAL DOCUMENTS.  TO THE EXTENT NOT PREVIOUSLY DELIVERED TO BUYER,
ORIGINALS OF THE ASSIGNED CONTRACTS, PERMITS OR APPROVALS.

12


--------------------------------------------------------------------------------



10.11.     CLOSING STATEMENT.  A CLOSING STATEMENT CONFORMING TO THE PRORATION
AND OTHER RELEVANT PROVISIONS OF THIS AGREEMENT SHALL BE PROVIDED BY THE ESCROW
HOLDER, DULY EXECUTED BY BUYER AND SELLER.


10.12.     PLANS AND SPECIFICATIONS.  ALL PLANS AND SPECIFICATIONS RELATED TO
THE PROPERTY IN SELLER’S POSSESSION AND CONTROL OR OTHERWISE AVAILABLE TO
SELLER.


10.13.     ENTITY TRANSFER CERTIFICATE.  ENTITY TRANSFER CERTIFICATION, IN THE
FORM OF EXHIBIT H, CONFIRMING THAT SELLER IS A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND THE
CALIFORNIA EQUIVALENT THERETO, FORM 593-C.


10.14.     CLOSING CERTIFICATES.  CERTIFICATES, SIGNED BY EACH OF SELLER AND
BUYER, IN THE FORM OF EXHIBIT I, CERTIFYING TO THE BUYER AND SELLER,
RESPECTIVELY, THAT THE REPRESENTATIONS AND WARRANTIES OF SUCH PARTY CONTAINED IN
THIS AGREEMENT ARE TRUE AND CORRECT AS OF THE CLOSING DATE, IN ALL MATERIAL
RESPECTS.


10.15.     OTHER.  SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY REASONABLY BE
REQUIRED BY BUYER OR THE TITLE COMPANY AND THAT MAY BE REASONABLY NECESSARY OR
APPROPRIATE TO CONSUMMATE THIS TRANSACTION AND TO OTHERWISE EFFECT THE
AGREEMENTS OF THE PARTIES HERETO.


11.          CONDITIONS PRECEDENT TO CLOSING BENEFITING SELLER.  THE FOLLOWING
SHALL BE ADDITIONAL CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
HEREUNDER:


11.1.       PURCHASE PRICE.  THE PURCHASE PRICE, PLUS OR MINUS PRORATIONS, SHALL
BE DELIVERED TO THE TITLE COMPANY IN ESCROW FOR DISBURSEMENT TO SELLER.


11.2.       NATIONAL RV LEASE.  AT CLOSING, BUYER AUTHORIZES ESCROW TO RELEASE
TO SELLER ITS EXECUTED COUNTERPART TO THE NATIONAL RV LEASE.


11.3.       REPRESENTATIONS AND WARRANTIES.  AS OF THE CLOSING DATE, THE
REPRESENTATIONS AND WARRANTIES MADE BY BUYER TO SELLER AS OF THE EFFECTIVE DATE
SHALL BE TRUE, ACCURATE AND CORRECT IN ALL RESPECTS AS IF SPECIFICALLY REMADE AT
THAT TIME.


11.4.       BUYER PERFORMANCE.  BUYER SHALL HAVE PERFORMED AND COMPLIED WITH ALL
THE AGREEMENTS AND CONDITIONS REQUIRED IN THIS AGREEMENT TO BE PERFORMED AND
COMPLIED WITH BY BUYER PRIOR TO CLOSING; AND ESCROW HOLDER MAY DEEM ALL SUCH
ITEMS TO HAVE BEEN PERFORMED AND COMPLIED WITH WHEN BUYER HAS DEPOSITED ALL
ITEMS IN ESCROW AS REQUIRED HEREUNDER.


11.5.       BOARD APPROVAL.  SELLER SHALL HAVE OBTAINED THE APPROVAL OF ITS
BOARD OF DIRECTORS WITH RESPECT TO THE SALE OF THE PROPERTY HEREUNDER ON OR
BEFORE JANUARY 24, 2007.


11.6.       NO TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED
PURSUANT TO ANY OTHER PROVISION HEREOF.

In the event Seller terminates this Agreement pursuant to Section 11.5, then in
addition to causing Escrow Holder to immediately return the Deposit to Buyer,
Seller shall also pay to Buyer, within thirty (30) days after receipt a written
invoice from Buyer, Buyer’s actual out-of-

13


--------------------------------------------------------------------------------


pocket expenses incurred in connection with the negotiation of this Agreement
and Buyer’s performance of its Due Diligence Inspection (not to exceed, in the
aggregate, $50,000).  The terms of this Section 11 shall survive the termination
of this Agreement.


12.          PRORATIONS AND ADJUSTMENTS.  THE FOLLOWING SHALL BE PRORATED AND
ADJUSTED BETWEEN SELLER AND BUYER AS OF THE CLOSING DATE, EXCEPT AS OTHERWISE
SPECIFIED:


12.1.       TAXES.  BUYER AND SELLER SHALL NOT PRORATE REAL ESTATE TAXES AND
ASSESSMENTS AT CLOSING AS THE PAYMENT OF SUCH REAL ESTATE TAXES AND ASSESSMENTS
SHALL BE THE SOLE RESPONSIBILITY OF TENANT UNDER THE NATIONAL RV LEASE.


12.2.       BASE RENT.  BUYER SHALL RECEIVE A CREDIT AT CLOSING FOR THE BASE
RENT OWING FROM TENANT PURSUANT TO THE NATIONAL RV LEASE, FOR THE PORTION OF THE
MONTH IN WHICH THE CLOSING OCCURS THAT TENANT IS A TENANT UNDER THE NATIONAL RV
LEASE.


12.3.       UTILITIES CONTRACTS.  THE PARTIES SHALL NOT PRORATE WATER,
ELECTRICITY, SEWER, GAS, TELEPHONE AND OTHER UTILITY CHARGES (COLLECTIVELY,
“UTILITIES”) AS WELL AS AMOUNTS DUE PURSUANT TO ANY CONTRACTS, SINCE UNDER THE
TERMS OF THE NATIONAL RV LEASE, TENANT SHALL BE RESPONSIBLE FOR THE TIMELY
PAYMENT OF ALL SUCH UTILITIES AND CONTRACTS.


12.4.       OTHER.  SUCH OTHER ITEMS AS ARE CUSTOMARILY PRORATED IN TRANSACTIONS
OF THIS NATURE SHALL BE RATABLY PRORATED.

For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs.  All
such prorations shall be made on the basis of the actual number of days of the
year and month that shall have elapsed as of the Closing Date.  The amount of
such prorations shall be adjusted in cash after Closing, as and when complete
and accurate information becomes available.  Seller and Buyer agree to cooperate
and use their good faith and diligent efforts to make such adjustments as soon
as is reasonably practicable after the Closing, but in no event later than
December 31, 2007.  Items of income and expense for the period prior to the
Closing Date will be for the account of Seller and items of income and expense
for the period on and after the Closing Date will be for the account of Buyer,
all as determined by the accrual method of accounting.  Bills received after
Closing that relate to expenses incurred, services performed or other amounts
allocable to the period prior to the Closing Date shall be paid by Seller.  Any
amounts not so paid by Seller may be set off against amounts (if any) otherwise
due Seller hereunder.  The obligations of the parties pursuant to this
Section 12 shall survive the Closing and shall not merge into any documents of
conveyance delivered at Closing.


13.          CLOSING EXPENSES.  BUYER WILL PAY THE PREMIUM FOR THE TITLE POLICY
ALLOCABLE TO THE “EXTENDED COVERAGE” THEREUNDER, THE COST OF ANY ENDORSEMENTS,
THE COST OF THE SURVEY, ONE HALF THE COSTS OF ANY ESCROWS HEREUNDER AND THE COST
OF RECORDING THE GRANT DEED.  SELLER SHALL PAY ALL DOCUMENTARY, COUNTY AND
MUNICIPAL TRANSFER TAXES, PREMIUM FOR THE TITLE POLICY ALLOCABLE TO THE CLTA
“STANDARD COVERAGE” THEREUNDER, ANY PRE-PAYMENT PENALTIES ASSOCIATED WITH THE
PAYMENT OF ANY SELLER INDEBTEDNESS ENCUMBERING THE LAND OR THE

14


--------------------------------------------------------------------------------



IMPROVEMENTS AS CONTEMPLATED UNDER SECTION 5 ABOVE, AND ONE-HALF OF THE COST OF
ANY ESCROWS HEREUNDER.  ANY AND ALL OTHER COSTS SHALL BE ALLOCATED IN ACCORDANCE
WITH LOCAL CUSTOM.


14.          DESTRUCTION, LOSS OR DIMINUTION OF PROJECT.  IF, PRIOR TO CLOSING,
ALL OR ANY PORTION OF THE LAND OR THE IMPROVEMENTS ARE DAMAGED BY FIRE OR OTHER
NATURAL CASUALTY (COLLECTIVELY “CASUALTY DAMAGE”), OR ARE TAKEN OR MADE SUBJECT
TO CONDEMNATION, EMINENT DOMAIN OR OTHER GOVERNMENTAL ACQUISITION PROCEEDINGS
(COLLECTIVELY “EMINENT DOMAIN”), THEN THE FOLLOWING PROCEDURES SHALL APPLY:

(a)                                  If the aggregate cost of repair or
replacement of the Casualty Damage (collectively, “repair and/or replacement”)
is $1,000,000 or less, in the opinion of Buyer’s and Seller’s respective
engineering consultants, Buyer shall close and take the Property as diminished
by such events, subject to an assignment of Seller’s casualty insurance proceeds
(plus the amount of any unpaid deductible) or an assignment of any condemnation
award, as applicable.

(b)                                 If the aggregate cost of repair and/or
replacement of the Casualty Damage is greater than $1,000,000, in the opinion of
Buyer’s and Seller’s respective engineering consultants, or in the event of an
Eminent Domain, then Buyer, at its sole option, may elect either to (i)
terminate this Agreement by written notice to Seller in which event the
provisions of Section 21.8 governing a permitted termination by Buyer shall
apply; or (ii) proceed to close subject to an assignment of the proceeds of
Seller’s casualty insurance for all Casualty Damage plus the amount of any
unpaid deductible (or condemnation awards for any Eminent Domain).  In such
event, Seller shall fully cooperate with Buyer in the adjustment and settlement
of the insurance claim.  The proceeds and benefits under any rent loss or
business interruption policies attributable to the period following the Closing
shall likewise be transferred and paid over (and, if applicable, likewise
credited on an interim basis) to Buyer.


15.          DEFAULT.


15.1.       DEFAULT BY SELLER.  IN THE EVENT THAT THE SALE IS NOT CONSUMMATED AS
A RESULT OF THE FACT THAT ANY OF SELLER’S REPRESENTATIONS CONTAINED HEREIN ARE
NOT TRUE AND CORRECT ON THE EFFECTIVE DATE AND CONTINUING THEREAFTER THROUGH AND
INCLUDING THE CLOSING DATE, OR IF SELLER FAILS TO PERFORM ANY OF THE COVENANTS
AND AGREEMENTS CONTAINED HEREIN TO BE PERFORMED BY SELLER WITHIN THE TIME FOR
PERFORMANCE AS SPECIFIED HEREIN (INCLUDING SELLER’S OBLIGATION TO CLOSE), BUYER
MAY ELECT EITHER TO (I) TERMINATE BUYER’S OBLIGATIONS UNDER THIS AGREEMENT BY
WRITTEN NOTICE TO SELLER WITH A COPY TO ESCROW HOLDER, IN WHICH EVENT THE
DEPOSIT SHALL BE RETURNED IMMEDIATELY TO BUYER; OR (II) FILE AN ACTION FOR
SPECIFIC PERFORMANCE.  SELLER AGREES THAT IN THE EVENT BUYER ELECTS (II) ABOVE,
BUYER SHALL NOT BE REQUIRED TO POST A BOND OR ANY OTHER COLLATERAL WITH THE
COURT OR ANY OTHER PARTY AS A CONDITION TO BUYER’S PURSUIT OF AN ACTION.  SELLER
HEREBY COVENANTS AND AGREES THAT IN THE EVENT THAT A DEFAULT ON THE PART OF
SELLER HEREUNDER IS WILLFUL IN NATURE, BUYER MAY (IN ADDITION TO ANY AND ALL
OTHER REMEDIES OF BUYER HEREUNDER) FILE AN ACTION FOR DAMAGES ACTUALLY SUFFERED
BY BUYER BY REASON OF SELLER’S DEFAULTS HEREUNDER (INCLUDING, BUT

15


--------------------------------------------------------------------------------



NOT LIMITED TO, ATTORNEYS’ FEES, ENGINEERING FEES, FEES OF ENVIRONMENTAL
CONSULTANTS, APPRAISERS’ FEES, AND ACCOUNTANTS’ FEES INCURRED BY BUYER IN
CONNECTION WITH THIS AGREEMENT AND ANY ACTION HEREUNDER).  THE PROVISIONS OF THE
IMMEDIATELY PRECEDING SENTENCE SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. 
NOTHING IN THIS SECTION 15.1 SHALL BE DEEMED TO IN ANY WAY LIMIT OR PREVENT
BUYER FROM EXERCISING ANY RIGHT OF TERMINATION PROVIDED TO BUYER ELSEWHERE IN
THIS AGREEMENT.


15.1.1.    DEFAULT BY BUYER.  BUYER AND SELLER AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER IN THE EVENT BUYER DEFAULTS HEREUNDER AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY AS HEREIN PROVIDED.  BUYER AND SELLER THEREFORE AGREE THAT A
REASONABLE PRESENT ESTIMATE OF THE NET DETRIMENT THAT SELLER WOULD SUFFER IN THE
EVENT OF BUYER’S DEFAULT OR BREACH HEREUNDER IS AN AMOUNT OF MONEY EQUAL TO THE
DEPOSIT WHICH SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677 AND SHALL NOT CONSTITUTE
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE 3275 OR 3369. 
THE FOREGOING SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY HEREUNDER.

 

 

SELLERS INITIALS

 

BUYERS INITIALS

 


16.          SUCCESSORS AND ASSIGNS; TAX-DEFERRED EXCHANGE; NATURAL HAZARDS
DISCLOSURE.


16.1.       ASSIGNMENT.  THE TERMS, CONDITIONS AND COVENANTS OF THIS AGREEMENT
SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES AND THEIR
RESPECTIVE NOMINEES, SUCCESSORS, BENEFICIARIES AND ASSIGNS; PROVIDED, HOWEVER,
NO CONVEYANCE, ASSIGNMENT OR TRANSFER OF ANY INTEREST WHATSOEVER OF, IN OR TO
THE PROPERTY OR OF THIS AGREEMENT SHALL BE MADE BY SELLER DURING THE TERM OF
THIS AGREEMENT (EXCEPT FOR THE NATIONAL RV LEASE AND PERMITTED LEASING
ACTIVITIES UNDER THE WARRIOR SUBLEASE).  BUYER MAY ASSIGN ALL OR ANY OF ITS
RIGHT, TITLE AND INTEREST UNDER THIS AGREEMENT TO (I) ANY THIRD PARTY
INTERMEDIARY (AN “INTERMEDIARY”) IN CONNECTION WITH A TAX-DEFERRED EXCHANGE
PURSUANT TO SECTION 1031 OF THE INTERNAL REVENUE CODE (AN “EXCHANGE”); (II) ANY
AFFILIATE OF BUYER OR FIRST INDUSTRIAL, L.P. (A “BUYER AFFILIATE”); AND (III)
ANY JOINT VENTURE, LIMITED LIABILITY COMPANY OR PARTNERSHIP IN WHICH BUYER OR
ANY BUYER AFFILIATE HAS A DIRECT OR INDIRECT INTEREST.  IN THE EVENT OF AN
ASSIGNMENT OF THIS AGREEMENT BY BUYER, ITS ASSIGNEE SHALL BE DEEMED TO BE THE
BUYER HEREUNDER FOR ALL PURPOSES HEREOF, AND SHALL HAVE ALL RIGHTS OF BUYER
HEREUNDER (INCLUDING, BUT NOT LIMITED TO, THE RIGHT OF FURTHER ASSIGNMENT), BUT
THE ASSIGNOR SHALL NOT BE RELEASED FROM LIABILITY HEREUNDER.  BUYER SHALL INFORM
SELLER, IN WRITING, NOT LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING
DATE, OF THE NAME OF THE GRANTEE TO BE INSERTED INTO THE GRANT DEED.


16.2.       TAX-DEFERRED EXCHANGE.  IN THE EVENT BUYER ELECTS TO ASSIGN THIS
AGREEMENT TO AN INTERMEDIARY, SELLER SHALL REASONABLY COOPERATE WITH BUYER
(WITHOUT INCURRING ANY ADDITIONAL LIABILITY OR ANY ADDITIONAL THIRD PARTY
EXPENSES) IN CONNECTION WITH SUCH ELECTION AND THE CONSUMMATION OF THE EXCHANGE,
INCLUDING WITHOUT LIMITATION, BY EXECUTING AN

16


--------------------------------------------------------------------------------



ACKNOWLEDGMENT OF BUYER’S ASSIGNMENT OF THIS AGREEMENT TO THE INTERMEDIARY IN A
FORM REASONABLY SATISFACTORY TO SELLER.


16.3.       NATURAL HAZARDS DISCLOSURE.  BUYER AND SELLER ACKNOWLEDGE THAT
SELLER IS REQUIRED TO DISCLOSE IF ANY PORTION OF THE LAND AND IMPROVEMENTS LIES
WITHIN THE FOLLOWING NATURAL HAZARD AREAS OR ZONES:  (I) A SPECIAL FLOOD HAZARD
AREA DESIGNED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY (CALIFORNIA CIVIL CODE
SECTION 1102.17); (II) AN AREA OF POTENTIAL FLOODING (CALIFORNIA GOVERNMENT CODE
SECTION 8589.4); (III) A VERY HIGH FIRE HAZARD SEVERITY ZONE (CALIFORNIA
GOVERNMENTAL CODE SECTION 51183.5); (IV) A WILD LAND AREA THAT MAY CONTAIN
SUBSTANTIAL FOREST FIRE RISKS AND HAZARDS (PUBLIC RESOURCES CODE SECTION 4136);
(V) AN EARTHQUAKE FAULT OR SPECIAL STUDIES ZONE (PUBLIC RESOURCES CODE SECTION
2621 ET SEQ.) OR (VI)  A SEISMIC HAZARD ZONE (PUBLIC RESOURCES CODE SECTION
2694).  BEFORE THE CLOSING DATE, SELLER SHALL PROVIDE BUYER WITH A NATURAL
HAZARD DISCLOSURE STATEMENT (“DISCLOSURE STATEMENT”).


17.          NOTICES.  ANY NOTICE, DEMAND OR REQUEST WHICH MAY BE PERMITTED,
REQUIRED OR DESIRED TO BE GIVEN IN CONNECTION THEREWITH SHALL BE GIVEN IN
WRITING AND DIRECTED TO SELLER AND BUYER AS FOLLOWS:

Seller:

 

Bradley Albrechtsen, CEO

 

 

National RV Holdings, Inc.

 

 

100 West Sinclair

 

 

Perris, California 92571

 

 

Fax:

(951) 943-6117

 

 

 

 

With a copy to

 

 

 

its attorneys:

 

Jonathan Corn

 

 

Vice President/General Counsel

 

 

National RV Holdings, Inc.

 

 

100 West Sinclair

 

 

Perris, California 92571

 

 

Fax:

(951) 436-3811

 

 

 

 

Buyer:

 

First Industrial Acquisitions, Inc.

 

 

114 Pacifica Court, Suite 220

 

 

Irvine, California 92618

 

 

Attn:

Bob O’Neill

 

 

Fax:

(949) 486-1971

 

 

 

 

With a copy to

 

 

 

its attorneys:

 

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

 

 

333 West Wacker Drive, #2700

 

 

Chicago, Illinois 60606

 

 

Attn:

Brett Feinberg

 

 

Fax:

(312) 984-3150

 

17


--------------------------------------------------------------------------------


Notices shall be deemed properly delivered and received: (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other comparable commercial overnight courier; or (iii) the same day when sent
by confirmed facsimile.


18.          BENEFIT.  THIS AGREEMENT IS FOR THE BENEFIT ONLY OF THE PARTIES
HERETO AND THEIR NOMINEES, SUCCESSORS, BENEFICIARIES AND ASSIGNEES AS PERMITTED
IN SECTION 16 AND NO OTHER PERSON OR ENTITY SHALL BE ENTITLED TO RELY HEREON,
RECEIVE ANY BENEFIT HEREFROM OR ENFORCE AGAINST ANY PARTY HERETO ANY PROVISION
HEREOF.


19.          LIMITATION OF LIABILITY.  NEITHER THE SHAREHOLDERS, MEMBERS OR
PARTNERS, NOR THE OFFICERS, EMPLOYEES OR AGENTS OF SELLER OR BUYER, AS THE CASE
MAY BE, SHALL BE LIABLE UNDER THIS AGREEMENT AND ALL PARTIES HERETO SHALL LOOK
SOLELY TO THE ASSETS OF SELLER OR BUYER, AS THE CASE MAY BE, FOR THE PAYMENT OF
ANY CLAIM OR THE PERFORMANCE OF ANY OBLIGATION OF SELLER OR BUYER, AS THE CASE
MAY BE.


20.          BROKERAGE.  EACH PARTY HERETO REPRESENTS AND WARRANTS TO THE OTHER
THAT IT HAS DEALT WITH NO BROKERS OR FINDERS IN CONNECTION WITH THIS
TRANSACTION, EXCEPT FOR GRUBB & ELLIS COMPANY (“BROKER”).  SELLER SHALL PAY A
BROKERS’ COMMISSION DUE TO BROKER PURSUANT TO A SEPARATE AGREEMENT.  SELLER AND
BUYER EACH HEREBY INDEMNIFY, PROTECT AND DEFEND AND HOLD THE OTHER HARMLESS FROM
AND AGAINST ALL LOSSES, RESULTING FROM THE CLAIMS OF ANY BROKER, FINDER, OR
OTHER SUCH PARTY, OTHER THAN BROKER, CLAIMING BY, THROUGH OR UNDER THE ACTS OR
AGREEMENTS OF THE INDEMNIFYING PARTY.  THE OBLIGATIONS OF THE PARTIES PURSUANT
TO THIS SECTION 20 SHALL SURVIVE THE CLOSING OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.


21.          MISCELLANEOUS.


21.1.       ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE TRANSACTION CONTEMPLATED
HEREIN, AND ALL PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS AND STATEMENTS, AND ALL PRIOR WRITTEN AGREEMENTS,
UNDERSTANDINGS, LETTERS OF INTENT AND PROPOSALS, IN EACH CASE WITH RESPECT TO
THE TRANSACTION CONTEMPLATED HEREIN, ARE HEREBY SUPERSEDED AND RENDERED NULL AND
VOID AND OF NO FURTHER FORCE AND EFFECT AND ARE MERGED INTO THIS AGREEMENT. 
NEITHER THIS AGREEMENT NOR ANY PROVISIONS HEREOF MAY BE WAIVED, MODIFIED,
AMENDED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY
THE PARTY AGAINST WHICH THE ENFORCEMENT OF SUCH WAIVER, MODIFICATION, AMENDMENT,
DISCHARGE OR TERMINATION IS SOUGHT, AND THEN ONLY TO THE EXTENT SET FORTH IN
SUCH INSTRUMENT.


21.2.       TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.


21.3.       LEGAL HOLIDAYS.  IF ANY DATE HEREIN SET FORTH FOR THE PERFORMANCE OF
ANY OBLIGATIONS BY SELLER OR BUYER OR FOR THE DELIVERY OF ANY INSTRUMENT OR
NOTICE AS HEREIN PROVIDED SHOULD BE ON A SATURDAY, SUNDAY OR LEGAL HOLIDAY, THE
COMPLIANCE WITH SUCH OBLIGATIONS OR DELIVERY SHALL BE DEEMED ACCEPTABLE ON THE
NEXT BUSINESS DAY FOLLOWING SUCH SATURDAY, SUNDAY OR LEGAL HOLIDAY.  AS USED
HEREIN, THE TERM “LEGAL HOLIDAY” MEANS ANY STATE OR FEDERAL HOLIDAY FOR WHICH
FINANCIAL INSTITUTIONS OR POST OFFICES ARE GENERALLY CLOSED FOR OBSERVANCE
THEREOF IN THE STATE OF CALIFORNIA.

18


--------------------------------------------------------------------------------



21.4.       CONDITIONS PRECEDENT.  THE OBLIGATIONS OF THE PARTIES HEREUNDER TO
CLOSE THE TRANSACTION CONTEMPLATED HEREIN ARE SUBJECT TO THE EXPRESS CONDITIONS
PRECEDENT SET FORTH IN THIS AGREEMENT, EACH OF WHICH IS FOR THE SOLE BENEFIT OF
BUYER AND SELLER, RESPECTIVELY, AND MAY BE WAIVED AT ANY TIME BY WRITTEN NOTICE
THEREOF FROM THE APPLICABLE PARTY TO THE OTHER PARTY.  THE WAIVER OF ANY
PARTICULAR CONDITION PRECEDENT SHALL NOT CONSTITUTE THE WAIVER OF ANY OTHER.  IN
THE EVENT OF THE FAILURE OF A CONDITION PRECEDENT FOR ANY REASON WHATSOEVER, THE
BENEFITED PARTY MAY ELECT, IN ITS SOLE DISCRETION, TO TERMINATE THIS AGREEMENT
IN WHICH EVENT AS TO BUYER THE PROVISIONS OF SECTION 21.8 GOVERNING A PERMITTED
TERMINATION BY BUYER SHALL APPLY.


21.5.       CONSTRUCTION.  THIS AGREEMENT SHALL NOT BE CONSTRUED MORE STRICTLY
AGAINST ONE PARTY THAN AGAINST THE OTHER MERELY BY VIRTUE OF THE FACT THAT IT
MAY HAVE BEEN PREPARED BY COUNSEL FOR ONE OF THE PARTIES, IT BEING RECOGNIZED
THAT BOTH SELLER AND BUYER HAVE CONTRIBUTED SUBSTANTIALLY AND MATERIALLY TO THE
PREPARATION OF THIS AGREEMENT.  THE HEADINGS OF VARIOUS SECTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY, AND ARE NOT TO BE UTILIZED IN CONSTRUING THE
CONTENT OR MEANING OF THE SUBSTANTIVE PROVISIONS HEREOF.


21.6.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE STATE OF CALIFORNIA.


21.7.       PARTIAL INVALIDITY.  THE PROVISIONS HEREOF SHALL BE DEEMED
INDEPENDENT AND SEVERABLE, AND THE INVALIDITY OR PARTIAL INVALIDITY OR
ENFORCEABILITY OF ANY ONE PROVISION SHALL NOT AFFECT THE VALIDITY OF
ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.


21.8.       PERMITTED TERMINATION.  IN THE EVENT THAT BUYER EXERCISES ANY RIGHT
IT MAY HAVE HEREUNDER TO TERMINATE THIS AGREEMENT, PRIOR TO THE EXPIRATION OF
THE REVIEW PERIOD OR, THEREAFTER, IN THE EVENT OF (A) A FAILURE BY SELLER TO
HAVE PERFORMED FULLY OR TENDER PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, (B) A
FAILURE OF A CONDITION TO BUYER’S OBLIGATIONS SET FORTH IN SECTION 9, OR (C) A
CIRCUMSTANCE ENTITLING BUYER TO THE RETURN OF THE DEPOSIT UNDER SECTION 14, THE
DEPOSIT SHALL BE IMMEDIATELY RETURNED TO BUYER AND NEITHER PARTY SHALL HAVE ANY
FURTHER LIABILITY UNDER THIS AGREEMENT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREUNDER.  IN ALL OTHER EVENTS, SELLER SHALL RETAIN THE DEPOSIT.

[Signature Page to Follow]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER:

 

 

 

 

 

NATIONAL RV HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

 



By:

\s\ Jon Corn

 

Name:

Jon Corn

 

Its:

Vice President/General Council

 

S-1


--------------------------------------------------------------------------------


 

BUYER:

 

 

 

 

 

FIRST INDUSTRIAL ACQUISITIONS, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

\s\ Bernie Bak

 

Name:

 Bernie Bak

 

Its:

Authorized Signatory

 

S-2


--------------------------------------------------------------------------------


SCHEDULE OF EXHIBITS

A             Land

B             Contracts

B-1          Permitted Leases

C             Seller’s Deliveries

D             Grant Deed

E              General Assignment

F              Assignment of Contracts

G             Owner’s Affidavit

H             FIRPTA Certificate

I               Closing Certificates


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description of the Land

A-1


--------------------------------------------------------------------------------


EXHIBIT B

Contracts

None.

B-1


--------------------------------------------------------------------------------


EXHIBIT B-1


Warrior Sublease

Commercial Lease (Private) dated February 8, 2006, by and between Tenant and
Weekend Warrior Trailers, Inc. (“Warrior”), as amended by that certain letter
agreement dated September 12, 2006 by and between Tenant and Warrior.

B-1


--------------------------------------------------------------------------------


EXHIBIT C

Seller’s Deliveries

1.                                       Copies of any bills and other notices
pertaining to any real estate taxes applicable to the Property for the current
year and the three (3) years immediately preceding the date of the Agreement.

2.                                       Copies of all management, maintenance,
landscaping repair, pest control, and other service and/or supply contracts, and
any other contracts or agreements relating to or affecting the Property.

3.                                       Copies of all final, written,
third-party reports regarding soil conditions, ground water, wetlands,
underground storage tanks, subsurface conditions and/or other environmental or
physical conditions relating to the Property, in Seller’s possession or control.

4.                                       Copies of all engineering and
architectural plans and specifications, drawings, studies and surveys relating
to the Property, in Seller’s possession or control, and copies of all records
pertaining to the repair, replacement and maintenance of the mechanical systems
at the Property, the roof and the structural components of the Property.

5.                                       Copies of Seller’s most recent owner’s
title policy issued in connection with the Property and the most recent survey
of the Property, if any.

6.                                       Copies of all, if any, of the following
in Seller’s possession or control: subdivision plans or plats, variances, parcel
maps or development agreements relating to the Property; and licenses, permits,
certificates, authorizations, or approvals issued by any governmental authority
in connection with the construction, ownership, use and occupancy of the
Property.

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

Grant Deed

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

Barack Ferrazzano Kirschbaum

Perlman & Nagelberg LLP

333 West Wacker Drive, Suite 2700

Chicago, Illinois 60606

Attn: Brett Feinberg

 

MAIL TAX STATEMENTS TO:

First Industrial Realty Trust, Inc.

898 North Sepulveda Blvd., Suite 750

El Segundo, California  90245

GRANT DEED

A.P.N.:
                                                                                                                                                                                                                                                      
Amount of tax due is shown on a separate writing and is not for public record.
(R&T 11932)

FOR VALUE RECEIVED, National RV Holdings, Inc., a Delaware corporation
(“Grantor”), hereby grants to
                                                                                       
(“Grantee”), that certain real property located in the City of Perris, County of
Riverside, State of California, described on Exhibit “A” attached hereto and
made a part hereof, together with all improvements, buildings, structures,
easements, privileges and rights appurtenant thereto (collectively, the
“Property”).

IN WITNESS WHEREOF, Grantor has executed this Grant Deed as of               ,
2007.

GRANTOR:

 

 

 

NATIONAL RV HOLDINGS, INC., a Delaware corporation

 

 

 

By:

 

 

Its:

 

 

D-1


--------------------------------------------------------------------------------


 

STATE OF

)

 

)

COUNTY OF

)

 

On              , 2007, before me,                                        , a
notary public in and for said state, personally appeared
                                                                 , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by the signature
on the instrument the person executed the instrument.

WITNESS my hand and official seal.

(SEAL)

 

 

Notary Public

 

D-2


--------------------------------------------------------------------------------


EXHIBIT “A”

LEGAL DESCRIPTION

D-3


--------------------------------------------------------------------------------


SEPARATE STATEMENT OF
DOCUMENTARY TRANSFER TAX

Riverside County Registrar-Recorder

 

 

 

Ladies/Gentlemen:

In accordance with Revenue and Taxation Code section 11932, it is requested that
this statement of documentary transfer tax due not be recorded with the attached
Grant Deed, but affixed to the Grant Deed after recordation and be returned as
directed thereon.

The deed names National RV Holdings, Inc., a Delaware corporation, as Grantor,
and
                                                                                           ,
as Grantee.  The Property being transferred is located in Perris, County of
Riverside, State of California.

The amount of documentary transfer tax due on the attached Grant Deed is
                                                                               
($                          ), computed on the full value of the Property (less
the value of any liens and encumbrances remaining on the Property at the time of
sale).

Very truly yours,

 

 

 

GRANTOR:

 

 

 

NATIONAL RV HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Its:

 

 

 

D-4


--------------------------------------------------------------------------------


EXHIBIT E

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (the “Assignment”) is made and entered into this      
day of                   , 2007 by and between National RV Holdings, Inc., a
Delaware corporation (“Assignor”) and                      (“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and First Industrial Acquisitions, Inc., a Maryland
corporation and predecessor-in-interest to Assignee, entered into that certain
Purchase and Sale Agreement, dated                     , 2007 (as amended, the
“Agreement”), for the purchase and sale of 3411 N. Perris Boulevard and 100 W.
Sinclair Street, Perris, California (the “Premises”); and

WHEREAS, in connection with the consummation of the transactions contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.             RECITALS; DEFINED TERMS.  THE FOREGOING RECITALS ARE HEREBY
INCORPORATED INTO THIS AGREEMENT AS IF FULLY REWRITTEN AND RESTATED IN THE BODY
OF THIS ASSIGNMENT.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
SHALL HAVE THE MEANINGS RESPECTIVELY ASCRIBED TO THEM IN THE AGREEMENT.


2.             ASSIGNMENT OF INTANGIBLES.  ASSIGNOR HEREBY QUITCLAIMS UNTO
ASSIGNEE, WITHOUT RECOURSE, REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER,
ALL OF ASSIGNOR’S RIGHT, TITLE AND INTEREST (IF ANY) IN AND TO ALL, IF ANY,
INTANGIBLES RELATING TO THE PREMISES.  SUCH INTANGIBLES ARE QUITCLAIMED BY
ASSIGNOR TO ASSIGNEE ON AN “AS-IS,” “WHERE-IS,” “WITH ALL FAULTS” BASIS, AND
WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES, EITHER EXPRESS OR
IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER, EXCEPT THE FOREGOING SHALL BE
WITHOUT LIMITATION UPON ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED
IN THE AGREEMENT.


3.             ASSUMPTION OF OBLIGATIONS.  ASSIGNEE HEREBY ACCEPTS THE
ASSIGNMENT OF THE INTANGIBLES SUBJECT TO THE TERMS AND CONDITIONS HEREOF.


4.             COUNTERPARTS.  THIS ASSIGNMENT MAY BE EXECUTED IN ONE OR MORE
MULTIPLE COUNTERPARTS, ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.


5.             GOVERNING LAW.  THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


6.             PARTIAL INVALIDITY.  THE PROVISIONS HEREOF SHALL BE DEEMED
INDEPENDENT AND SEVERABLE, AND THE INVALIDITY OR ENFORCEABILITY OF ANY ONE
PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
HEREOF.

E-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first above written.

 

ASSIGNOR:

 

 

 

 

 

NATIONAL RV HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Its:

 

 

E-2


--------------------------------------------------------------------------------


 

 

ASSIGNEE:

 

 

 

 

 

E-3


--------------------------------------------------------------------------------


EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (the “Assignment”) is made and
entered into this          day of                        , 2007, by and between
NATIONAL RV HOLDINGS, INC., a Delaware corporation (“Assignor”), and
                                                                     
(“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and First Industrial Acquisitions, Inc., a Maryland
corporation and predecessor-in-interest to Assignee, entered into that certain
Purchase and Sale Agreement, dated                                 , 2006 (as
amended, the “Agreement”), for the purchase and sale of the buildings commonly
known as 3411 N. Perris Boulevard and 100 W. Sinclair Street, Perris, California
(the “Premises”); and

WHEREAS, in connection with the consummation of the transactions contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


7.             RECITALS; DEFINED TERMS.  THE FOREGOING RECITALS ARE HEREBY
INCORPORATED INTO THIS AGREEMENT AS IF FULLY REWRITTEN AND RESTATED IN THE BODY
OF THIS ASSIGNMENT.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
SHALL HAVE THE MEANINGS RESPECTIVELY ASCRIBED TO THEM IN THE AGREEMENT.


8.             ASSIGNMENT OF CONTRACTS. ASSIGNOR HEREBY SELLS, TRANSFERS,
CONVEYS AND ASSIGNS TO ASSIGNEE ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
ANY AND ALL CONTRACTS AND AGREEMENTS RELATING TO THE MANAGEMENT, LEASING,
OPERATION, MAINTENANCE AND REPAIR OF THE PREMISES, AS SET FORTH ON EXHIBIT A
ATTACHED HERETO AND MADE A PART HEREOF (COLLECTIVELY, THE “CONTRACTS”), SUBJECT,
HOWEVER, TO THE TERMS AND COVENANTS OF THE CONTRACTS AND THIS ASSIGNMENT.


9.             ASSUMPTION OF OBLIGATIONS.  ASSIGNEE HEREBY ACCEPTS THE
ASSIGNMENT OF THE CONTRACTS SUBJECT TO THE TERMS AND CONDITIONS HEREOF, AND FROM
AND AFTER THE DATE HEREOF, ASSIGNEE HEREBY ASSUMES AND SHALL BE RESPONSIBLE FOR
AND SHALL PERFORM, DISCHARGE AND FULFILL ALL OF THE OBLIGATIONS IMPOSED ON
ASSIGNEE, AS THE OWNER OF THE PREMISES AND THE SUCCESSOR-IN-INTEREST TO
ASSIGNOR, UNDER THE CONTRACTS, WHICH OBLIGATIONS ACCRUE AFTER THE DATE HEREOF.


10.          ASSIGNEE’S INDEMNIFICATION.  ASSIGNEE HEREBY INDEMNIFIES, PROTECTS,
DEFENDS AND HOLDS ASSIGNOR, ASSIGNOR’S SHAREHOLDERS, THE PARTNERS, OFFICERS AND
DIRECTORS OF ASSIGNOR’S SHAREHOLDERS, AND ALL OF THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS HARMLESS FROM ANY AND ALL CLAIMS, DAMAGES, LOSSES, SUITS, PROCEEDINGS,
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
(“LOSSES”), BOTH KNOWN OR UNKNOWN, PRESENT AND FUTURE, AT LAW OR IN EQUITY,
ARISING OUT OF, BY VIRTUE OF, OR IN ANY WAY RELATED TO, THE BREACH BY ASSIGNEE
OF (OR ASSIGNEE’S FAILURE TO TIMELY PERFORM) ANY OR ALL OF THE OBLIGATIONS
IMPOSED ON ASSIGNEE, AS THE OWNER OF THE

F-1


--------------------------------------------------------------------------------



PREMISES AND THE SUCCESSOR-IN-INTEREST TO ASSIGNOR, UNDER THE CONTRACTS, WHICH
OBLIGATIONS ACCRUE AFTER THE DATE HEREOF.


11.          ASSIGNOR’S INDEMNIFICATION.  ASSIGNOR HEREBY INDEMNIFIES, PROTECTS,
DEFENDS AND HOLDS ASSIGNEE, ASSIGNEE’S                            , THE
PARTNERS, OFFICERS, DIRECTORS AND SHAREHOLDERS OF ASSIGNEE’S
                               AND ALL OF THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS HARMLESS FROM ANY AND ALL LOSSES, BOTH KNOWN AND UNKNOWN, PRESENT AND
FUTURE, AT LAW OR IN EQUITY AND ARISING OUT OF, BY VIRTUE OF, OR RELATED IN ANY
WAY TO, THE BREACH BY ASSIGNOR OF (OR ASSIGNOR’S FAILURE TO TIMELY PERFORM) ANY
OR ALL OF THE OBLIGATIONS IMPOSED UPON ASSIGNOR, AS THE OWNER OF THE PREMISES
PRIOR TO THE DATE HEREOF, UNDER THE CONTRACTS, WHICH OBLIGATIONS ACCRUED ON OR
PRIOR TO THE DATE HEREOF.


12.          COUNTERPARTS.  THIS ASSIGNMENT MAY BE EXECUTED IN ONE OR MORE
MULTIPLE COUNTERPARTS, ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.


13.          GOVERNING LAW.  THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


14.          PARTIAL INVALIDITY.  THE PROVISIONS HEREOF SHALL BE DEEMED
INDEPENDENT AND SEVERABLE, AND THE INVALIDITY OR ENFORCEABILITY OF ANY ONE
PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
HEREOF.

[SIGNATURE PAGES TO FOLLOW]

F-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
date first above written.

ASSIGNOR:

 

 

 

 

NATIONAL RV HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

F-3


--------------------------------------------------------------------------------


 

ASSIGNEE:

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

F-4


--------------------------------------------------------------------------------


EXHIBIT A

Service Contracts

F-5


--------------------------------------------------------------------------------


EXHIBIT G

Owner’s Affidavit

G-1


--------------------------------------------------------------------------------


EXHIBIT H

Entity Transfer Certificate

H-1


--------------------------------------------------------------------------------


EXHIBIT I

CLOSING DATE CERTIFICATE

On this                day of                      , 2007,
                                                                                                       ,
a                                                                       
(“              ”), under that certain Purchase and Sale Agreement (the
“Agreement”) dated as of                                             by and
between               and
                                                            
(“               ”), hereby represents and warrants to                         ,
that, as of the date hereof, all of the representations and warranties of
                         set forth in the Agreement are true and correct in all
material respects.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

I-1


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

I-2


--------------------------------------------------------------------------------